Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 8-14 and 20 are pending.  

Claims 8-10, 13-14 and 20 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.

Claims 1, 11 and 12, drawn to an afucosylated monoclonal antibody, wherein the monoclonal antibody is a human IgG antibody, and the glycoform core structure of the monoclonal antibody is mainly aglycosylated glycoform, are being acted upon in this Office Action.

Objection and Rejection Withdrawn
The objection to claims 2-7 and 15-17 is withdrawn in light of the claims amendment. 

The objection to claims 1-7, 12, 15-17 and 19 is withdrawn in view of the claims amendment. 

The objection of claims 11, 12, 18 and 19 is withdrawn in view of the claims amendment.  

The rejection of claims 3, 7, 15, 16 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of the claims amendment.  

The written description and enablement rejections of claims 1-6 and 11 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the claims amendment.  



The rejection of claims 1-4, 11 and 12 under 35 U.S.C. 102 (a)(1) as being anticipated by Kurogochi et al (PLOS One 10(7): e0132848, published online July 22, 2015; PTO 892) is withdrawn in light of the amendment to claim 1.  In particular, Kurogochi does not teach anti-CD20 antibody, much less heavy and light chain comprising SEQ ID NO: 1 and 2, respectively. 

The rejection of claims 1, 6-7, 11 and 15-18 under 35 U.S.C. 102 (a)(1) as being anticipated by CN103524621-A (Li hereafter, published January 22, 2014; PTO 892) as evidenced by Zhang et al (J of Animal Science, suppl 4, Vol 94: 180, published Sept 2016; PTO 892) is withdrawn in light of the claims amendment.  In particular, Li does not teach the afucosylated anti-CD20 antibody having the G2 glycoform structure of formula I and the G2 glycoform core structure accounts for 30% to 100% of the afucosylated glycoform. 

The rejection of claims 1,3,7, 18 and 19 under 35 U.S.C. 103 as being unpatentable over CN103524621-A (Li hereafter, published January 22, 2014; PTO 892) as evidenced by Zhang et al (J of Animal Science, suppl 4, Vol 94: 180, published Sept 2016; PTO 892) in view of US20090060921 (Dickey hereafter, published March 5, 2009; PTO 892) is withdrawn in view of the claims amendment.  In particular, none of the cited references teaches the afucosylated anti-CD20 antibody having the G2 glycoform sugar chain structure of formula I and the G2 glycoform core structure accounts for 30% to 100% of the afucosylated glycoform.  



Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice 
Claim 12 recites a composition for treating any cancer, wherein the composition contains the afucosylated monoclonal antibody according to claim 1. 
The specification discloses just one afucosylated G2 glycoform (lacking a fucose group and contains two galactose groups at the terminal) anti-CD20 antibody comprising a heavy chain and a light chain wherein the heavy chain comprises the amino acids sequence of SEQ ID NO: 1, and the light chain comprises the amino acid sequence of SEQ ID NO: 2 produced in mammary gland of transgenic a cow.
However, the specification does not describe the afucosylated monoclonal antibody that binds to CD20 set forth in claim 12 could treating any and all cancer, including the ones that do not express CD20.  There are no objective evidence in the specification as filed that the claimed afucosylated anti-CD20 antibody could treat cancer that do not expressed CD20.  One of skill in the art would conclude that the specification fails to disclose a representative number of species of cancer to be treated by the claimed composition. 
Regarding using any transgenic animal for producing of such antibody via mammary gland (claim 13), the specification discloses the use of just transgenic cattle to produce such afucosylated monoclonal anti-CD20 antibody that has the G2 glycoform core structure of formula (I).  The specification is silence about the G2 glycoform core structures of anti-CD20 antibodies that are produced in the mammary glands of other transgenic animals.  It is known in the art that different cell lines produced different glycosylation pattern, and transgenic animal is no exception.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the written description inquiry, whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116.).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence. Thus, the specification fails to describe these DNA sequences.
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).
Therefore, only a composition comprising an isolated afucosylated G2 glycoform monoclonal anti-CD20 antibody comprising a heavy chain and a light chain wherein the heavy chain comprises the amino acids sequence of SEQ ID NO: 1, and the light chain comprises the amino acid sequence of 8EQ IE) NO: 2 produced by the mammalian gland of a transgenic cattle for treating CD20+ cancer, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.

Applicants’ position is that Claims 2-6 have been canceled herewith without prejudice or disclaimer, rendering the rejection moot with respect to these claims. Amended Claim 1 from which (Claims 11-12 directly depend), includes the recitations of non-rejected Claim 7, rendering the rejection moot. Also, amended claim 1 includes technical features such as “does not contain a fucose group”, “the terminal of the sugar chain has two galactose groups”, “sugar chain structure”, “comprises a heavy chain and a light chain” and the like. Hence, the amended Claim 1 from which (Claims 11-12 directly depend) is adequately described by the specification.

In response, the amendment to the claims is acknowledged.  Regarding, claim 12, recites a composition for treating any cancer, wherein the composition contains the afucosylated monoclonal antibody according to claim 1. 
The specification discloses just one afucosylated G2 glycoform (lacking a fucose group and contains two galactose groups at the terminal) anti-CD20 antibody comprising a heavy chain and a light chain wherein the heavy chain comprises the amino acids sequence of SEQ ID NO: 1, and the light chain comprises the amino acid sequence of SEQ ID NO: 2 produced in mammary gland of transgenic a cow.
However, the specification does not describe the afucosylated monoclonal antibody that binds to just CD20 set forth in claim 12 could treating all cancer, including the ones that do not express CD20.  There are no objective evidence in the specification as filed that the claimed afucosylated anti-CD20 antibody could treat cancer that do not expressed CD20.  One of skill in the art would conclude that the specification fails to disclose a representative number of species of cancer, e.g., solid tumor that do not expressed CD20 to be treated by the claimed composition. 
Regarding using any transgenic animal for producing of such antibody via mammary gland (claim 13), the specification discloses the use of just transgenic cattle to produce such afucosylated monoclonal anti-CD20 antibody that has the G2 glycosorm core structure of formula (I).  The specification is silence about the G2 glycoform core structures of anti-CD20 antibodies that are produced in the mammary glands of other transgenic animal.   
. 

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an isolated afucosylated G2 glycoform monoclonal anti-CD20 antibody comprising a heavy chain and a light chain wherein the heavy chain comprises tire amino acids sequence of SEQ ID NO: 1, and the light chain comprises the amino acid sequence of SEQ ID NO: 2 produced by the mammalian gland of a transgenic cattle as set forth in claim 1 and a composition comprising said afucosylated G2 glycoform monoclonal anti-CD20 antibody, does not reasonably provide enablement for using such antibody for treating all cancer. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized, by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Enablement is not commensurate in scope with claims as how to treat all cancers using the composition as set forth in claim 12. 
The specification discloses just one afucosylated G2 glycoform (lacking a fucose group and contains two galactose groups at the terminal) anti-CD20 antibody comprising a heavy chain and a light chain wherein the heavy chain comprises the amino acids sequence of SEQ ID NO: 1. and the light chain comprises the amino acid sequence of SEQ ID NO: 2 produced in mammary gland of transgenic cattle.  
However, the specification does not teach treating any cancer by administering such anti-CD20 antibody.  There are insufficient in vivo working examples of using such monoclonal anti-CD20 antibody for treating any cancers.
The teachings of the specification cannot be extrapolated to the enablement of the invention commensurate in scope with the claims, because the art of human cancer immunotherapy is highly unpredictable and the disclosure provides insufficient guidance and exemplification that teaches that the claimed afucosylated monoclonal antibody can be used effectively for treating all cancer. In the absence of specific guidance and in vivo working examples, one skilled in the art cannot predict which afucosylated monoclonal antibody or afucosylated anti-CD20 monoclonal antibody can be used effectively, based only upon the teachings of the specification. Therefore, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation. 
Applicants’ arguments filed February 9, 2021 have been fully considered but are not found persuasive.
Applicants’ position is that Claims 2-6 have been canceled herewith without prejudice or disclaimer, rendering the rejection moot with respect to these claims. Amended Claim 1 from which (Claims 11-12 directly depend), includes the recitations of non-rejected Claim 7, rendering the rejection moot. Also, amended claim 1 includes technical features such as “does not contain a fucose group”, “the terminal of the sugar chain has two galactose groups”, “sugar chain structure”, “comprises a heavy chain and a light chain” and the like. Hence, the amended Claim 1 from which (Claims 11-12 directly depend) is adequately described by the specification.

In response, the amendment to the claims is acknowledged.  Regarding, claim 12, recites a composition for treating any cancer, wherein the composition contains the afucosylated monoclonal antibody according to claim 1. 

However, the specification does not teach the afucosylated monoclonal antibody that binds to just CD20 set forth in claim 12 could treating all cancer, including the ones that do not express CD20.  There are no objective evidence in the specification as filed that the claimed afucosylated anti-CD20 antibody could treat cancer that do not expressed CD20.  One of skill in the art would conclude that the specification fails to disclose a representative number of species of cancer, e.g., solid tumor that do not expressed CD20 to be treated by the claimed composition. 
For these reasons, the rejection is maintained. 

In the event of Rejoinder
Claims 8-10, 13-14 and 20 will be rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 8 recites a method for the preparation of a drug comprising the step of using the afucosylated antibody according to claim 1 in the preparation of a drug.  The claim is indefinite because the claim does not set forth any active steps involved in preparing the drug.  
Claim 9 recites the drug is used for treating a CD20 expressing cancer or for diagnosing B-cell lymphoma, but, since the claim does not set forth any active steps involved in treating CD20-expressing cancer, it is unclear what methods applicants are intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Likewise, claim 10 recites the drug is used for treating or diagnosing B-cell lymphoma.  However, the claim does not set forth any active steps involved in treating or diagnosing CD20-
Furthermore, "use claims" are considered non-statutory under US patent practice. See MPEP § 2173.05 (q).   
Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. For example, a claim which read: "[a] process for using monoclonal antibodies of claim 4 to isolate and purify human fibroblast interferon" was held to be indefinite because it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).  MPEP 2173.05(q).  

Conclusion

Claims 1 and 11 are allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644